Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 6 and 11 cancelled.
New claims 12-13 added.
Claims 1-10 and 12-13 are pending in this application, wherein claims 7-8 have been withdraw as non-elected claims from the election of restriction.
Response to Argument
Applicant's arguments with respect to claims 1-5 and 9-10 have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
The applicant argue that applied references in the rejections each fail to show each and every feature of claims as claimed and amended (i.e. “wherein a length along which the wavelength division multiplexing sub-assembly and the receiver optical sub-assembly are disposed side by side in the second direction is less than or equal to a length of the transmitter optical path sub-assembly in the second direction”.  The examiner respectfully disagrees.  With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of independent claims 1, 9 and 10 as claimed and amended (e.g. as at least Ye et al. with Fig. 13 and Zeng et al. with Fig. 3 teach the new claimed limitation), thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US. Pub. 2015/0104199).
Regarding claims 1, 9 and 10, Ye et al. anticipate a bi-directional optical sub-assembly comprising a transmitter optical path sub-assembly (1140/1340), a receiver optical sub-assembly (1130/1330), a wavelength division multiplexing sub-assembly (1155), and an optical fiber interface (1110), wherein the transmitter optical path sub-assembly is configured to: generate emitted light and provide the emitted light for the wavelength division multiplexing sub-assembly; the wavelength division multiplexing sub-assembly is configured to: transparently transmit, to the optical fiber interface, the emitted light from the transmitter optical path sub-assembly, and reflect, to the receiver optical sub-assembly, received light from the optical fiber interface; the optical fiber interface is configured to: transmit, to the an outside, the emitted light from the wavelength division multiplexing sub-assembly, and transmit, to the wavelength division multiplexing sub-assembly, received light received from the outside; and the receiver optical sub-assembly is configured to receive the received light reflected by the wavelength division multiplexing sub-

    PNG
    media_image1.png
    519
    514
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    460
    422
    media_image2.png
    Greyscale

Annotated/Reproduced from US. Pub. 2015/0104199.
Regarding claims 4-5, Ye et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a planar lightwave circuit; wherein the wavelength division multiplexing sub-assembly comprises n predisposed films disposed side by side, n is a quantity of paths of received light, and n > 2; and each predisposed film is configured to transparently transmit the emitted light, wherein when j < n, a jth predisposed film is configured to: reflect one of various th predisposed film, wherein 1 ≤  j ≤ n, and a first predisposed film is a film facing the optical fiber interface in the n predisposed films; or when j = n, the jth predisposed film is configured to reflect, to the receiver optical sub- assembly, one path of received light transparently transmitted by a (j-1)th predisposed film (Fig. 11 and Fig. 13).
Regarding claim 13, Ye et al. further anticipate that a cross section of the bi-directional optical sub-assembly has a rectangular shape, the cross section is parallel to the first and second directions, and the rectangular shaped cross section includes the wavelength division multiplexing sub-assembly, the receiver optical sub-assembly and the transmitter optical path sub-assembly (see Fig. 11 and Fig. 13).
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN102723996) (Applicant’s cited).
Regarding claims 1, 9 and 10, Zeng et al. anticipate a bi-directional optical sub-assembly comprising a transmitter optical path sub-assembly (2), a receiver optical sub-assembly (3), a wavelength division multiplexing sub-assembly (e.g. prism 8 with WMD elements 5 and 6), and an optical fiber interface (4), wherein the transmitter optical path sub-assembly is configured to: generate emitted light and provide the emitted light for the wavelength division multiplexing sub-assembly; the wavelength division multiplexing sub-assembly is configured to: transparently transmit, to the optical fiber interface, the emitted light from the transmitter optical path sub-assembly, and reflect, to the receiver optical sub-assembly, received light from the optical fiber interface; the optical fiber interface is configured to: transmit, to the an outside, the emitted light from the wavelength division multiplexing sub-assembly, and transmit, to the wavelength division multiplexing sub-assembly, received light received from the outside; and the receiver optical sub-

    PNG
    media_image3.png
    372
    528
    media_image3.png
    Greyscale

Annotated/reproduced from CN102723996. 
Regarding claims 2-3, Zeng et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a receiving deflecting prism, and the receiving deflecting prism comprises a first refraction surface, a first reflection surface, a second refraction surface, and a third refraction surface, wherein the first refraction surface is disposed facing the transmitter optical path sub-assembly, a film is disposed on the first refraction surface, and the film is configured to fully transmit the emitted light and fully reflect the received light; the first reflection surface is configured to reflect, to the third refraction surface, the received light reflected by the film; the second refraction surface is disposed facing the optical fiber interface, and the second refraction surface is configured to: transmit, to the optical fiber interface, the emitted light transparently transmitted by the first refraction surface, and propagate, to the first refraction surface, the received light from the optical fiber interface; and the third refraction surface is disposed facing the receiver optical sub-assembly, and the third refraction surface is 
wherein the receiver optical sub-assembly comprises n receiving light-splitting films facing the third refraction surface, n is a quantity of paths of received light, and n ≥2, wherein when i < n, an ith receiving light-splitting film is configured to: transparently transmit one path of received light propagated by the third refraction surface, and reflect another path of received light to a second reflection surface on the receiving deflecting prism, and the second reflection surface is configured to: reflect the another path of received light, and propagate the another path of received light to an (i+1)th receiving light-splitting film through the third refraction surface, wherein 1 ≤ i ≤ n, and a first receiving light-splitting film is a film facing the transmitter optical path sub-assembly in the n receiving light-splitting films; or when i = n, the ith receiving light-splitting film is configured to transparently transmit one path of received light propagated by the third refraction surface (Figs. 3-4).
Regarding claims 4-5, Zeng et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a planar lightwave circuit; wherein the wavelength division multiplexing sub-assembly comprises n predisposed films disposed side by side, n is a quantity of paths of received light, and n > 2; and each predisposed film is configured to transparently transmit the emitted light, wherein when j < n, a jth predisposed film is configured to: reflect one of various paths of received light to the receiver optical sub-assembly, and transparently transmit another path of received light to a (j+1)th predisposed film, wherein 1 ≤  j ≤ n, and a first predisposed film is a film facing the optical fiber interface in the n predisposed films; or when j = n, the jth predisposed film is configured to reflect, to the receiver optical sub- assembly, one path of received light transparently transmitted by a (j-1)th predisposed film (Figs. 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Ye et al. (US. Pub. 2015/0104199).
Regarding claim 12, Ye et al. further disclose most of claimed limitations such that the transmitter optical path sub-assembly having at least one backlight instead of m backlights disposed side by side, where m ≥ 2 as claimed.  However, it would have obvious to one having ordinary skill in the art that the transmitter optical path sub-assembly would alternatively have more than one or two backlights to be arranged side by side as for a purpose of system/device expansion.  Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nakanishi et al. (US. Pub. 2012/0148192).
Wen et al. (US. Pub. 2008/0292317).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 10/20/2021 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        
/Hung Lam/
   Patent Examiner, Art Unit 2883